In a negligence action, plaintiffs appeal from so much of an order of the Supreme Court, Queens County, dated November 30, 1960, as denied their motion for a preference in trial, pursuant to rule 9 of the Queens County Supreme Court Rules. Order, insofar as appealed from, reversed, without costs, and plaintiffs’ motion for a preference granted. Under the facts and circumstances presented in this record, it was an improvident exercise of discretion not to grant the preference in trial under rule 9. Nolan, P. J., Beldoek, Kleinfeld, Christ and Brennan, JJ., concur.